Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2. Authorization for this examiner’s amendment was given in a telephone interview with Gregory Hunt, on 07/01/2022.

Claim 16. (Currently Amended) The method according to claim [[14]] 1, wherein step m) executing the automated test comprises executing the sequence of operations on the system under test after all model actions in the sequence have been selected in step d).

Reasons for Allowance

3. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Sasin (US Patent 6011830), in view of Kumar (US PGPub 20110145643), in view of Taillefer (US Patent 8671394), in view of Broadfoot (US PGPub 20110145653), in view of Reich (US Patent 10157612), and further in view of Secer (US Patent 7797409) failed to disclose: a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states, at least one of the operational states having one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of the operational states of the system under test; b) assigning one or more selectable model actions to one or more of the model states, each model action being available to be selected by default within the respective one or more model states and being representative of one or more executable actions on the system under test; c) assigning one or more preconditions to one or more of the model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; d) automatically selecting, using the model, a sequence of the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default to define an automated test; e) generating, from the selected sequence of model actions, an automated test for execution on the system under test by a test program; f) executing the automated test and tracking hit counts for at least some of the model actions, the hit counts each being indicative of a number of times a model action was selected in a first iteration of the automated test; and g) determining a group coverage factor for a group of model actions using the hit counts, a target hit count for each of the model actions in the group and a number of model actions in the group and selecting, using the group coverage factor, model actions to be executed during a second iteration of the automated test, as recited by the independent claim 1.

Regarding Claim 1, the closest prior-art found, Sasin, Kumar, Taillefer, Broadfoot, Reich and Secer discloses of a method for generating an automated test configured, when executed, to test a system under test comprising one or more computer programs being executed on one or more computer devices, the method comprising the steps of: a) defining a model of the system under test, the system under test comprising a plurality of operational states, at least one of the operational states having one or more executable actions associated therewith operable to execute predetermined operations and/or transition the system under test between operational states, the model comprising a plurality of model states, wherein at least some of the model states are representative of the operational states of the system under test; b) assigning one or more selectable model actions to one or more of the model states, each model action being available to be selected by default within the respective one or more model states and being representative of one or more executable actions on the system under test; c) assigning one or more preconditions to one or more of the model actions, wherein any model action having one or more preconditions assigned thereto cannot be selected unless any preconditions assigned thereto are satisfied; d) automatically selecting, using the model, a sequence of the model actions that are available to be selected because the preconditions defined for the model are satisfied or because the model action lacks preconditions and is selectable by default to define an automated test; e) generating, from the selected sequence of model actions, an automated test for execution on the system under test by a test program; f) executing the automated test and tracking hit counts for at least some of the model actions, the hit counts each being indicative of a number of times a model action was selected in the automated test.
However, the prior art, Sasin, Kumar, Taillefer, Broadfoot, Reich and Secer failed to disclose the following subject matter such as “determining a group coverage factor for a group of model actions using the hit counts, the hit counts each being indicative of a number of times a model action was selected in a first iteration of the automated test, a target hit count for each of the model actions in the group and a number of model actions in the group and selecting, using the group coverage factor, model actions to be executed during a second iteration of the automated test”.
Claim 17 is the product claim, similar to the claim 1, and claim 18 is the system claim, similar to the claim 1. And Claim 20 contains the similar allowable subject matter as in the claim 1. Therefore, claims 1-13, 15-18 and 20 are allowed while claims 14 and 19 are canceled.

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193